Citation Nr: 1724153	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-23 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for Meniere's disease, rated 30 percent prior to November 8, 2014.

2.  Entitlement to a higher rating for Meniere's disease from November 8, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Additional, pertinent medical evidence was received following the last supplemental statement of the case and certification of the case to the Board.  However, the Veteran's representative submitted a written waiver of review of this evidence by the Agency of Original Jurisdiction (AOJ) in the June 2017 Informal Hearing Presentation.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304. 


FINDINGS OF FACTS

1.  Prior to November 8, 2014, Meniere's disease manifested as hearing impairment with tinnitus and vertigo, without cerebellar gait.

2.  From November 8, 2014, Meniere's disease manifested as hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with tinnitus.


CONCLUSIONS OF LAW

1.  Prior to November 8, 2014, the criteria for a rating in excess of 30 percent rating for Meniere's disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.87, Diagnostic Code 6205 (2016).
  
2.  From November 8, 2014, the criteria for a 100 percent rating for Meniere's disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.87, Diagnostic Code 6205 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381(Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008). 

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

A veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, "staged evaluations" may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's Meniere's disease is currently rated at 30 percent under 38 C.F.R. §4.87, DC 6205.  Using this code, a 30 percent rating is warranted for hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

A Note to DC 6205 provides that Meniere's syndrome can be evaluated either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder (DC 6204)), hearing impairment (DC 6100), and tinnitus (DC 6260), whichever method results in a higher overall evaluation.  But a combined evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under DC 6205 is inappropriate.  38 C.F.R. §4.87.

A.  Period prior to November 8, 2014

After careful review of the evidence, the Board finds that for the period prior to November 8, 2014, a rating in excess of 60 percent is not warranted.  A 60 percent rating under DC 6205 requires hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.

VA treatment records and medical records associated with Veteran's SSA file, which span from 2007 to 2014, show complaints of chronic vertigo and dizziness.  Gait disturbances and balance problems, to include cerebellar gait, are not noted.  The Veteran's gait was observed by various clinicians to be normal on several occasions including during psychiatric evaluations in January 2009, May 2010, January 2011, and January 2013.  SSA records include a January 2012 clinical note from Dr. B.  Dr. B. reported that the Veteran's gait was normal without a disturbance and no assistive devices were used.

A January 2008 VA examination report indicates that the Veteran reported subjective complaints of dizziness, vertigo, and tinnitus.  He indicated that the vertigo or dizziness occurred on a constant basis.  The Veteran also denied a history of balance or gait problems.  On objective examination, the examiner stated there were no signs of a staggering gait or imbalance.

A May 2011 VA examination report indicates the Veteran reported that he suffered from vertigo or dizziness on a constant basis.  The examination report also indicates a history of balance or gait problems that occurred several times per year.  

The aforementioned evidence does not support a higher rating of 60 percent as it fails to demonstrate the Veteran experienced a cerebellar gait occurring from one to four times a month, in addition to his chronic hearing impairment, tinnitus, and vertigo.  

The Board is mindful of the May 2011 VA examiner's statement that the Veteran had a history of balance or gait problems that reportedly occurred several times per year.  However, this only shows a history of such symptoms.  Not only does this finding fail to meet, or nearly approximate, the 60 percent criteria of cerebellar occurring one to four times a month; the examiner's finding of balance or gait problems during the course of this appeal is inconsistent with the objective evidence of record as shown above.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  As indicated, the Veteran was observed to have a normal gait during outpatient evaluations and at VA examinations for other disabilities conducted in January 2008, January 2009, April 2010, and January 2011.  

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).  In determining the weight to be assigned to evidence, the Board notes that credibility can be affected by inconsistent statements, inconsistency with other evidence of record, and self-interest, among other things.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).

To the extent that the examiner found that the Veteran had balance and gait problems during the course of this appeal, such appears to have been based solely on subjective information provided by the Veteran.  The examiner did not identify any specific evidence or clinical tests to support his finding; or provide an explanation for the discrepancy between his finding and the conflicting evidence.  Thus, the VA examiner's report carries little probative weight.  To the extent that the Veteran reported that he had any gait disturbance, balance problems, or cerebellar gait (specifically between 2007 and 2011), his statement lacks credibility due to inconsistency with other evidence of record as well as self-interest.  

For these reasons, a rating in excess of 30 percent is not warranted prior to November 8, 2014.  The Board notes that evaluating the Veteran's Meniere's syndrome under either hearing loss or vertigo, or tinnitus criteria, as set forth in the Note to Diagnostic Code 6205, would not result in a higher rating of 30 percent.

B.  Period beginning November 8, 2014

Beginning November 8, 2014, the Board finds that the criteria for a 100 percent rating are met.  A 100 percent rating under Diagnostic Code 6205 is warranted when there is hearing impairment with attacks of vertigo and cerebellar gait, occurring more than once weekly, with or without tinnitus.

At a VA examination on November 8, 2014, a VA examiner indicated that the Veteran suffered from: hearing impairment with attacks of vertigo and cerebellar gait more than once weekly; constant tinnitus more than once weekly; and staggering more than once weekly.  Notably, on objective observation the Veteran's gait was unsteady and he was using a cane to ambulate.  A Romberg test was abnormal/positive for unsteadiness.  The Dix Hallpike test for vertigo showed vertigo and nystagmus was present.

These findings in support of a 100 percent rating are considered persuasive as the examiner conducted specific clinical tests to support his findings.  There is no other clinical evidence that contradict this examiner's findings.  Therefore, resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent a 100 percent rating under DC 6205 is warranted as of November 8, 2014, the date of the VA examination showing the criteria were met.  This is the earliest date as of which it is factually ascertainable that a higher rating Meniere's disease is warranted.

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Prior to November 8, 2014, a disability rating in excess of 30 percent for Meniere's disease is denied. 

Subject to the laws and regulations governing payment of monetary benefits, a 100 percent rating is granted for Meniere's disease from November 8, 2014.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


